Citation Nr: 9923764	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
airways disease, claimed as pleurisy.  

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for generalized anxiety disorder; and a December 1995 
rating decision which denied service connection for chronic 
obstructive airways disease, claimed as pleurisy.  The 
veteran perfected appeals for both of these issues in April 
1996.  

The issue of entitlement to an increased rating for the 
service-connected generalized anxiety disorder will be 
addressed in the Remand portion of this decision.  

The Board notes that, in the December 1995 rating decision, 
the RO also granted a 10 percent rating for the veteran's 
service-connected residuals of a perirectal abscess.  The 
veteran expressed his disagreement with this rating, and a 
Statement of the Case was provided to him by the RO in 
January 1997.  It does not appear, however, that the veteran 
filed a substantive appeal on the issue.  Therefore, it is 
not presently before the Board and will not be addressed 
herein.  

The Board further notes that, in a May 1997 rating decision, 
the RO denied benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability as a result of a root canal; 
and in an October 1997 rating decision, the RO denied service 
connection for tinnitus.  At present, these issues have not 
been properly certified for appeal, and are also not before 
the Board.  They will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the service connection 
issue has been obtained.  

2.  The veteran was treated for viral bronchitis in service, 
and chest X-rays showed evidence of bilateral apical pleural 
thickening.  

3.  At a VA examination in November 1995, the veteran was 
diagnosed as having chronic obstructive airways disease.  

4.  The evidence of record does not establish a relationship 
between the veteran's recently diagnosed chronic obstructive 
airways disease and his military service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for chronic obstructive airways disease, 
claimed as pleurisy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not document treatment for, or a 
diagnosis of, chronic obstructive airways disease.  A 
December 1978 chest X-ray revealed bilateral apical pleural 
thickening.  This finding was considered non-specific, and 
unchanged from a prior examination in October 1977.  The 
clinical impression was apical pleural thickening.  Progress 
reports indicate that the veteran was seen in November 1979 
for complaints of tightness in the chest and a productive 
cough.  Physical examination revealed that the lungs were 
clear to auscultation and percussion.  A prior history of 
allergic rhinitis was noted, and it was suspected that he had 
manifested some hyperirritability of the airways.  A chest X-
ray was reported to be within normal limits.  The clinical 
impression was viral bronchitis.  No residual respiratory 
disability was noted upon discharge examination in January 
1984.  

At a VA psychiatric examination in June 1995, the examiner 
noted that the veteran exhibited evident respiratory 
problems.  

At a VA examination in November 1995, the veteran related a 
history of dyspnea on exertion for several years, as well as 
occasional chest pain while breathing.  Clinical evaluation 
of the respiratory system revealed normal respiratory 
excursion and diminished breath sounds bilaterally.  There 
were no rales, wheezes or rhonchi audible.  Pulmonary 
function tests performed in June 1995 were found to be 
normal.  The diagnosis was that of clinically moderate, 
chronic obstructive airways disease.  

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer medical opinions.  See Heuer v. Brown, 7 
Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The evidence of record shows that the veteran was treated for 
viral bronchitis in service, and chest X-rays showed 
bilateral apical pleural thickening.  No residual respiratory 
disability, however, was noted upon discharge examination in 
January 1984.  The veteran has not submitted any medical 
records documenting treatment for a respiratory disorder from 
the time he was discharged from service until 1995.  At a VA 
examination in November 1995, he was diagnosed as having 
chronic obstructive airways disease.  There is no competent 
medical evidence showing that the chronic obstructive airways 
disease is related to the veteran's military service.  
Accordingly, the Board concludes that the veteran has not 
presented the necessary evidence of a nexus to service.  
Hence, his claim of service connection for chronic 
obstructive airways disease, claimed as pleurisy, is not 
well-grounded.  

The Board is cognizant of the veteran's contentions, but, to 
the extent that he is offering his own medical opinions and 
diagnoses, the record does not indicate that he has any 
professional medical expertise.  See Espiritu v. Brown, 
2 Vet. App. 492.  Thus, the veteran's assertions of medical 
causation are not probative, as lay persons are not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Moray, Grottveit, supra.  
Thus, lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

Service connection for chronic obstructive airways disease, 
claimed as pleurisy, is denied.  


REMAND

Subsequent to the veteran's perfecting his appeal on the 
issue of entitlement to an increased rating for his service-
connected generalized anxiety disorder, the rating schedule 
provisions for evaluating mental disorders were amended, 
effective November 7, 1996.  The RO has not had an 
opportunity to adjudicate the veteran's claims under the new 
criteria.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In addition, the veteran should 
be scheduled for an examination which evaluates him with 
consideration of the new rating criteria.  In this regard, 
the Board acknowledges that the Court has instructed that, in 
cases involving the rating of psychiatric disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

The Board notes that, at a VA psychiatric examination in June 
1995, the veteran was diagnosed as having moderate 
generalized anxiety disorder, and moderate major depressive 
disorder.  Service connection for a generalized anxiety 
disorder was first established in March 1984.  There is no 
indication in the record that service connection for a major 
depressive disorder has been granted.  The relationship 
between these two disorders should be ascertained, and, to 
the extent possible, the veteran's psychiatric disability 
should be rated accordingly.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for his 
service-connected generalized anxiety 
disorder.  Any identified providers, whose 
records have not already been associated 
with the claims file, should be asked to 
submit their records or reports of medical 
treatment.  Updated records of VA 
treatment, after June 1995, should also be 
obtained.

2.  The veteran should then be scheduled 
for a VA psychiatric examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder and the 
new rating criteria for mental disorders.  
All indicated tests must be conducted and 
the findings of the examiner must address 
the presence or absence of the 
manifestations described in the rating 
schedule.  The examiner should provide a 
current diagnosis(es), and note for the 
record, the relationship between any 
separately diagnosed psychiatric 
disorders.  The examiner should provide an 
opinion on the degree of social and 
industrial impairment due to the veteran's 
psychiatric disorder(s), and assign a 
numerical code on the Global Assessment of 
Functioning Scale (GAF Scale), provided in 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), 
and explain its meaning.  The examination 
report should reflect review of all 
pertinent material in the claims folder 
and include the complete rationale for all 
opinions expressed.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for his service-connected 
generalized anxiety disorder.  The review 
should include rating the veteran's 
psychiatric disorder pursuant to both the 
new and old rating criteria, applying the 
one most favorable to the veteran.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case which includes references to both 
the old and new rating criteria, and given 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board, 
if in order.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals






